PER CURIAM.
Cecil Ray Willis appeals his sentence imposed after violation of probation, arguing that the trial court erred in refusing to resentence him as a youthful offender. Under section 958.14, Florida Statutes (1997), a trial court may impose a non-youthful offender sentence on a youthful offender who commits violations of probation that involve new substantive offenses. See Hill v. State, 692 So.2d 277 (Fla. 5th DCA 1997); Dunbar v. State, 664 So.2d 1093 (Fla. 2d DCA 1995); Johnson v. State, 678 So.2d 934 (Fla. 3d DCA 1996). Here, appellant violated his probation by committing two new substantive offenses. Thus, the trial court was not limited to a youthful offender sentence. Id. Accordingly, we affirm.
LAWRENCE, DAVIS AND VAN NORTWICK, JJ„ CONCUR.